DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Chinese Application No. CN201910130478.9, filed 02/21/2019, has been received. However, the examiner points out that should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election with traverse of Group II, Claims 9-13 in the reply filed on 02/19/2021 is acknowledged. The applicant argues that the examiner has not met the burden in showing that the inventions are distinct and that a mischaracterization of the claimed device of Group II has occurred. The examiner respectfully disagrees and points out to applicant that the use of acoustic wave generators being used to ultrasonically clean articles is a process that is used ubiquitously with many industries since the mid 1950’s and has been used for over half a century for industries including medical equipment, electronic equipment, aircraft equipment, weapons 
Applicant argues that the examiner has misclassified the grouped inventions, specifically that the characterization of Group I as being categorized within C21D 10/00 - Modifying the physical properties by methods other than heat treatment or deformation; and Group II as being categorized within C21D 1/04 - General methods or devices for heat treatment, e.g. annealing, hardening, quenching or tempering with simultaneous application of supersonic waves, magnetic or electric fields
Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 1-8 are withdrawn and Claims 9-13 are pending examination as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 12, the claim recites the limitation "the regulation portion(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, the claim recites the limitation "the regulation portion(s)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Offer (U.S. 2004/0250584, cited by applicant) in view of Risbeck (U.S. 2002/0100492). 

Regarding Claim 9, Offer teaches a method for altering residual stressed using mechanically induced liquid cavitation (abstract). Offer teaches a container containing a fluid medium (e.g., “…a boot 16 surrounds the operating face 14 of transducer 10 and margins 18 of boot 16 engage the metal surface 12. The boot is filled with a liquid 20 which is maintained within the confined space sounded by the operating face 14m portions of transducer 10, boot 16 and the metal surface”; paragraph [0019]; Figure 1). Offer teaches a plurality of acoustic wave generators (e.g., “The transducer parameters affecting the process effectiveness include the number of transducers” - paragraph [0009]; Figure 4, paragraph [0024]) arranged at different positions on a surface of the container and configured for emitting elastic waves to the fluid medium (Figure 4, paragraph [0024]; paragraphs [0008]-[0012]). Offer teaches a control device (e.g., “controlled by the powder supply” - paragraph [0009]) for controlling directions, period of time and frequencies of the elastic waves emitted by the acoustic wave generator (“…process parameters, including transducer power level, powder oscillation frequency and use of an amplitude booster. The transducer parameters affecting the process effectiveness include the number of transducers, transducer face area, substrate standoff distance, forward speed travel, adjacent pass overlap and lateral oscillation width/speed” - paragraph [0009]). 
However, Offer does not teach a member for suspending the component in the fluid medium.  
Risbeck teaches a method of cleaning turbine components using laser shock peening (abstract). Risbeck teaches the use of a member to suspend components in a fluid medium of which is then subjected the generated acoustic waves (paragraph [0029]). Risbeck teaches this processing feature allows for flushing or rinsing of loosened or dislodged debris upon the components (paragraph [0029]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Offer with the concepts of Risbeck with the motivation of loosening or dislodging debris upon components immersed within fluid mediums and then subjected to generated acoustic waves. 
Regarding Claim 13, Offer teaches the elastic waves emitted by the acoustic wave generator as being ultrasonic waves (Figure 6A; paragraph [0012]). Offer teaches that each of the acoustic wave generators comprise an ultrasonic transducer (Figure 6A; paragraph [0012]). Offer teaches an amplitude-adjusting pole arranged toward the regulation portions of a component, wherein one end of the pole is connected to an ultrasonic transducer and the other end of the pole is immersed in a fluid medium (Figure 4; paragraph [0024]). With respect to the feature of “amplitude-adjusting” - the examiner points out that Offer teaches this concept, e.g., “For a given material, the average rate and depth of compression are achieved are controlled by the power supply process parameters, including transducer powder level, power oscillation frequency, and use of an amplitude booster. The transducer parameters affecting the process effectiveness include the number of transducers, transducer face area, substrate standoff distance, forward speed travel, adjacent pass overlap and lateral oscillation width/speed, if any” (paragraph [0009]). As such, one of ordinary skill in the art would readily appreciate and understand the adjusting the amplitude via a pole arranged toward regulation portions would involve at least one, if not several or all of these considerations and that to achieve a desired amount of amplitude at a specified location, one must absolutely consider these processing parameters. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Offer (U.S. 2004/0250584, cited by applicant) in view of Risbeck (U.S. 2002/0100492) as applied to claim 9 above, and further in view of Horst (U.S. 2018/0104743).  

Regarding Claim 10, Offer in view of Risbeck are relied upon for the reasons given above in addressing claim 9. Furthermore, Offer teaches the elastic waves emitted by the acoustic wave generators as being ultrasonic waves (paragraph [0012]). 
However, none of the aforementioned references teach acoustic wave generators being arranged in an array and provided on each of a container wall and a container bottom of a container to form a 3D spatial acoustic beam array. 
Horst teaches a system for the 3D printing of an object from powdered material using pressure waves (abstract). Horst teaches a container comprising acoustic wave generators being arranged in an array and provided on each of a container wall and a container bottom to form a 3D special acoustic beam array (Figure 2; paragraphs [0021]-[0023]). Horst teaches this arrangement of acoustic wave generators inhibits the build-up of residual stresses (paragraph [0018]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Offer in view of Risbeck with the concepts of Horst with the motivation of inhibiting the build-up of residual stresses. 
Regarding Claim 11, Horst teaches the array including a square array (Figure 2; paragraphs [0021]-[0023]). Horst teaches this arrangement of acoustic wave generators inhibits the build-up of residual stresses (paragraph [0018]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Offer in view of Risbeck with the concepts of Horst with the motivation of inhibiting the build-up of residual stresses. 
Regarding Claim 12, with respect to the feature of “wherein each elastic wave signal constituting the array is emitted to the regulation portion(s) of the component” - the examiner points out that Horst teaches “Activation of the actuators may be time to create common wave fronts with greater energy than wave fronts created by a single actuator. The sequence enables constructive interference and destructive interference of pressure waves so that pressure waves converge on particle volumes” (paragraph [0017]). Thus, while the disclosure of Horst is related to using this concept to physically interact with specific portions of powdered metals, it nonetheless supports the examiners position that the concept of using an array of elastic wave signal generators to emit an elastic wave signal in such a way that a point of convergence or focus results upon a volume of material, would have been obvious. Furthermore, Horst teaches “Convergence of the pressure waves on a particular volume for a period of time may cause compression, heating, or both, of the particular volume so that at least a portion of the powdered material in the particular volume transforms (e.g., reacts, fuses, sinters, etc.) to solid material” (paragraph [0017]). Thus, it appears that modifying the physical properties of a particular volume of material (e.g., or in other words - a regulation portion or portions of a component) in a manner of scanning of focusing using elastic wave signals is a known process within the metallurgical arts and was recognized as part of the ordinary capabilities of one skilled within the art.  
With respect to the feature of “for each elastic wave signal constituting the array, a time of arrival of the ultrasonic wave front at a certain position in the space is controlled by the time difference of the signals to achieve the focusing”, the examiner points out that Horst teaches that “Activation of the actuators may be timed to create common wave fronts with greater energy than wave fronts with a single actuator” (paragraph [0017]). Thus, Horst teaches this concept using an array of signal generators. Furthermore, Horst teaches this sequencing enables constructive interference and destructive interference of pressure waves so that the pressure waves can converge in a particular volume, or said differently, to achieve the focusing (paragraph [0017]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735